Dismissed and Memorandum Opinion filed May 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00172-CV
____________
 
WILLIE E. BENNETT, Appellant
 
V.
 
DEUTSCHE BANK NATIONAL, ET AL., Appellees
 

 
On Appeal from the County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No. 978715
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a judgment signed January 31, 2011.  No clerk’s record has been filed. 
The clerk responsible for preparing the record in this appeal informed this
court that appellant did not make arrangements to pay for the record.  
On April 8, 2011, notification was transmitted to all parties
of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App. P.
37.3(b).  No response was filed.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.